PER CURIAM.
Clarence Dukes timely appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court did not rule on the merits of his motion but found it duplicative to a motion filed by Dukes in 1996. The trial court’s finding is incorrect. Dukes raised new sentencing issues in the most recent motion; however, these issues are without merit. We affirm.
Affirmed.
WHATLEY, A.C.J., and GREEN and SILBERMAN, JJ., concur.